Title: From Thomas Jefferson to Benjamin Harrison, 7 August 1782
From: Jefferson, Thomas
To: Harrison, Benjamin


        
          Sir
          Monticello Aug. 7. 1782.
        
        The inclosed letters from Colo. Turpin will in some measure explain to you the reason of my troubling you with the present application. On the removal of the seat of government I engaged his house on the hill. A house having been always found for the Governor I took for granted that the rent of that would be considered as a public charge. Tho’ from the nature of my application to Colo. Turpin I became personally liable to him, I flatter myself it will still be the opinion that it should be paid by the public. I therefore take the liberty of asking your interposition so far as to have a determination of the point by the Executive if you think it properly within their determination, or a reference to the Auditors if you judge that more proper. But what I most particularly sollicit your favor in is that it might be paid immediately if possible, as I shall otherwise think myself bound to pay it which I really cannot do without much inconvenience. My tobaccoes of the last year having been destroyed by the enemy, I with great difficulty contrive the paiment of my taxes and can provide the additional sum of this rent, if I am to pay it, by no other means than a sale of some part of my estate. You will observe what Colo. Turpin sais in his last letter as to the quantum of the rent, as also in the former letters every thing which has passed on that subject. I thought his first letter left it in my power to fix it at 8000 ℔. of tobo., and after advising with Mr. Buchanan I closed it at that. It is one year’s rent for which I stand answerable. I have written to Colo. Turpin that I would apply to you on this subject and taken the liberty of desiring him to ask from you the result.
        
        I have the honour to be with very real esteem & respect Your Excellency’s Most obedt. & most humble servt.,
        
          Th: Jefferson
        
      